DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, 8-9, 11 & 12 are allowed.
As to Claims 1 & 11, the prior art of record either alone or in combination does not teach or fairly suggest the mutliflow pump recited in Claim 1 or the engine lubrication system with mutliflow pump recited in Claim 11 comprising an electromagnetic transitory drive, a one-piece displacement piston unit having a bearing journal carrier plate and a plurality of pump pistons wherein each pump piston of the plurality of pump pistons is provided with an elastomer seal which bears against an axial surface of each respective pump piston during a working stroke of the displacement piston unit, and in that each elastomer seal lifts off the respective axial surface of each respective pump piston during a return stroke of the displacement piston unit.
Masushige and Custer are considered the closest art of record.  However, neither suggests providing a one-piece displacement piston unit configured with each piston provided with an elastomeric seal arranged to bear against the axial surface during a working stroke in the manner claimed.  And while Custer does disclose a similar elastomeric sealing arrangement, it teaches away from a one-piece piston unit because its piston is designed to “float” in its carrier (Column 5, Lines 48-55).  Moreover, if the seals taught by Custer were modified onto the pistons of Masushige, the seals would be torn off of the Masushige pistons during the return stroke since the Masushige pistons are completely removed from the Masushige cylinders at bottom dead center, as shown in Masushige Figure 1.  
For these reasons, it is the Examiner’s opinion that modification of the applied art would not be foreseeable without the benefit of the disclosure of the instant invention. 
Claims 3-6, 8-9 & 12 depend on Claim 1, and would therefore also be found allowable.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746